         Case 6:21-cv-00180-ADA Document 6-1 Filed 03/22/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

AML IP, LLC,                                )
     Plaintiff,                             )
                                            )       Civil Action No. 6:21-cv-00180
v.                                          )
                                            )
CLOUD IMPERIUM GAMES CORP.                  )       JURY TRIAL DEMANDED
AND CLOUD IMPERIUM GAMES                    )
TEXAS, LLC                                  )
     Defendants.                            )

                      ORDER ON MOTION FOR EXTENSION FOR
                       DEFENDANTS TO ANSWER COMPLAINT

       The Court having considered this Motion for Extension for Cloud Imperium to Answer the

Complaint in this matter including April 21, 2021 and that Plaintiff does not oppose this motion,

the Motion is for Extension to Answer Complaint including April 21, 2021 is hereby GRANTED.



       Signed this ___ day of ___________, 20___.



                                            BY THE COURT



                                            ________________________________________
                                            Honorable Judge Presiding




                                                1
